                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR314
                      Plaintiff,
                                                                         ORDER
       vs.

OTIS BROWN, III and BILLY ADELL, III

                      Defendant.



        This matter is before the court on the Defendant Adell’s unopposed Motion to Continue
Trial [62]. Counsel is scheduled to be in trial before Judge Robert F. Rossiter on April 1, 2019
and seeks additional time to complete the investigation into this matter. Accordingly,

        IT IS ORDERED that the Defendant Adell’s unopposed Motion to Continue Trial [62]
is granted as follows:

       1. The jury trial, as to both defendants, now set for April 2, 2019, is continued to June
4, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and June 4, 2019, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 26th day of March 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
